Citation Nr: 1008601	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The Veteran did not engage in combat during service and there 
is no corroboration or verification of the occurrence of the 
Veteran's claimed stressors. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 3.306, 3.159, 4.125(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the Veteran complete pre-adjudication notice 
by letter dated in September 2006.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  As 
for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, multiple statements from 
the Veteran, and assisted the Veteran in obtaining evidence.  
The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for PTSD; however such an examination is 
unnecessary to make a decision in this case.  There is no 
evidence that verifies or corroborates the occurrence of an 
in-service stressor.  Service connection for PTSD cannot be 
granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in- service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran contends that his PTSD is related to active 
service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
 The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

A May 2006 VA outpatient treatment record reflects a 
diagnosis of PTSD.  The Veteran's reported stressful 
experiences were described in this treatment report to 
include incidents that occurred on the USS Vesuvius, which 
was an ammunition ship.  The Veteran worked in the laundry 
and assisted "on the phones," where he was tasked with 
monitoring for problems regarding the unloading of ammunition 
to other ships.  The Veteran reports the following incidents 
on the USS Vesuvius:  He indicated that he jumped out of the 
way of a broken cable line; he saw a sailor crushed by a 
pallet of ammunition during rough seas; and a fire occurred 
where the ammunition was stored. 

An October 2008 private treatment record from K.D., Ph.D. 
also provides a diagnosis of PTSD.  The Veteran reported 
identical aforementioned stressors, as detailed in the May 
2006 VA outpatient treatment record, as well as encountering 
a Russian submarine off the coast of Vietnam, when he recalls 
feeling fear when the helicopter gunship flashed its lights 
in the water.  

There is a diagnosis of PTSD, and thus the central issue in 
this case is whether there is credible supporting evidence 
that an in-service stressor actually occurred which supports 
the diagnosis. 

The Veteran's service personnel records do not reflect that 
he had combat duty.  Thus, his assertions alone are not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau, 9 Vet. App. at 389 (1996); Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  

In October 2006, following the May 2006 VA outpatient 
treatment in which he received a diagnosis of PTSD, the 
Veteran completed a PTSD questionnaire, in which he 
elaborated on some of the various stressors that he 
experienced in service and reported during the outpatient 
treatment.  Regarding the broken cable line, the Veteran 
indicated while "giving ammo," the boom bent on the ship 
and the cable snapped, requiring the Veteran to jump out of 
the way.  Regarding the incident where the Veteran saw a 
sailor crushed by a pallet of ammunition during rough seas, 
the Veteran indicated that there was a lot of blood.  

Subsequently, the Veteran submitted a personal statement in 
December 2006.  Regarding the claimed stressor of 
encountering a Russian submarine, the Veteran further 
elaborated that he believes that this incident occurred in 
1968.  

In an October 2007 memorandum, the RO made a formal finding 
on a lack of information required to verify stressors in 
connection with the Veteran's PTSD claim.  Specifically, the 
RO determined that the information required to verify 
stressful events described by the Veteran is not sufficient 
to research the case for a Navy record.  The RO noted that 
the Veteran's service treatment records are negative for 
treatment or a diagnosis of PTSD and his service personnel 
records and Form DD 214 are negative of an award of 
individual combat medals necessary to concede a stressor.  
The RO made the following efforts in order to obtain the 
information necessary to verify stressful events:  A 
September 2006 letter was sent to the Veteran requesting 
specific details of the combat related incidents that have 
resulted in his claim of PTSD.  The Veteran responded to the 
letter with a Form 21-0781, which was received by the RO in 
October 2006.  In the form, the Veteran reported stressors of 
an encounter with a Russian submarine; stress from 
transferring ammunition during rough seas; witnessing a 
pallet crush a fellow sailor; stress from water rushing on a 
ship during rough seas; stress from a machine gun pointed at 
his ship at an unknown foreign port; stress from other ships 
outgoing radar; stress from working at night; and stress from 
almost hitting another ship.  The Veteran did not report 
specifics as to time, place, or people involved.  The RO sent 
a follow-up development letter in November 2006, requesting 
additional details of the incidents that resulted in the 
Veteran's claim of PTSD.  The Veteran responded by statement 
received in December 2006, in which he repeated the stressors 
indicated in the aforementioned October 2006 PTSD stressor 
statement.  The Veteran did not indicate specifics as to 
time, place, or people involved.  The RO determined that the 
Veteran did not provide the required stressor information.      

In a September 2008 statement, the Veteran's former spouse 
indicated that upon return from Vietnam, the Veteran 
explained what an ammunition ship was, the ship's role in the 
war, and what his role was while serving on the ship.  The 
Veteran's former spouse indicated that the Veteran briefly 
told her about some of the accidents that took place upon the 
ship relating to off-loading bombs and other weapons, as well 
as the dangerous waters, however, the Veteran did not 
elaborate about the accidents.  

The Board finds that the Veteran did not have combat duty and 
his alleged in-service stressors consist of anecdotal 
incidents rather than verifiable incidents; the alleged 
incidents have not been corroborated by official records, 
buddy statements, or any other supportive evidence.  He has 
not produced any witness who can corroborate his testimony. 
 He has not provided sufficient information with which the RO 
could verify an in-service stressor.  

In the absence of a verified stressor of record, there is no 
basis upon which to find that claimed PTSD has a causal 
relationship to any incident of the Veteran's service.  Thus, 
the regulatory criteria for a claim for service connection 
for PTSD are not met, and the claim is denied.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for PTSD must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for PTSD is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


